Case 16-32955-KRH         Doc 31      Filed 02/05/21 Entered 02/05/21 16:43:30            Desc Main
                                     Document      Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

   IN RE:                                                  )
                                                           )
   CORTLANDT DEPISTERFIELD CARTER III                      )      Case No. 16−32955−KRH
   PAULINA YVETTE CARTER                                   )      Chapter 13
                                                           )
                           Debtors                         )


                                      MOTION TO INCUR DEBT

            COME NOW, the Debtors, by counsel, and as and for their Motion to Incur Debt, state as

   follows:

            1.      The Debtors filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   June 13, 2016.

            2.      The Debtors have applied for and Hart Nissan has approved a loan to the Debtors

   in the amount of $28,698.82 plus interest at 17.99% per annum to be repaid with 72 equal

   monthly payments of $660.00 for the purchase of a 2021 Nissan Altima or similar vehicle.

            3.      The Debtors need to purchase the referenced vehicle because one of their vehicles

   is having mechanical issues, and they need the vehicle to travel to and from work and for

   personal travel.

            4.      Upon approval of this Motion, the Debtors will be surrendering the current

   vehicle back to the lender.

            5.      The purchase of the vehicle is in the best interest of the Debtors and will facilitate

   their ability to perform under their Chapter 13 Plan filed herein.


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors
Case 16-32955-KRH        Doc 31      Filed 02/05/21 Entered 02/05/21 16:43:30           Desc Main
                                    Document      Page 2 of 7



           6.      The Debtors’ Chapter 13 Plan has been confirmed.

           WHEREFORE, the Debtors request that the Court enter an Order approving the aforesaid

   loan on the terms stated herein and for such other relief as the Court may deem appropriate.


                                                 CORTLANDT DEPISTERFIELD CARTER III
                                                 PAULINA YVETTE CARTER

                                                 By: /s/ James E. Kane
                                                                Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors


                                     CERTIFICATE OF SERVICE

           I hereby certify that on February 5, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                        /s/ James E. Kane
                                                                   James E. Kane




                                                2
Case 16-32955-KRH        Doc 31      Filed 02/05/21 Entered 02/05/21 16:43:30           Desc Main
                                    Document      Page 3 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                                )
                                                         )
   CORTLANDT DEPISTERFIELD CARTER III                    )      Case No. 16−32955−KRH
   PAULINA YVETTE CARTER                                 )      Chapter 13
                                                         )
                          Debtors                        )

                                        NOTICE OF MOTION

            The above Debtors have filed Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing to be scheduled at a later date. You will receive a separate
                   notice of hearing. If no timely response has been filed opposing the relief
                   requested, the court may grant the relief without holding a hearing.




                                                3
Case 16-32955-KRH        Doc 31      Filed 02/05/21 Entered 02/05/21 16:43:30           Desc Main
                                    Document      Page 4 of 7



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: February 5, 2021
                                                 CORTLANDT DEPISTERFIELD CARTER III
                                                 PAULINA YVETTE CARTER


                                                 By: /s/ James E. Kane
                                                                Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors



                                     CERTIFICATE OF SERVICE

           I hereby certify that on February 5, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                        /s/ James E. Kane
                                                                   James E. Kane




                                                4
              Case 16-32955-KRH     Doc 31    Filed 02/05/21          Entered 02/05/21 16:43:30     Desc Main
Label Matrix for local noticing         AmeriCredit Financial Services,
                                             Document           Page 5Inc.
                                                                        of dba
                                                                           7 GM       United States Bankruptcy Court
0422-3                                  P O Box 183853                                701 East Broad Street
Case 16-32955-KRH                       Arlington, TX 76096-3853                      Richmond, VA 23219-1888
Eastern District of Virginia
Richmond
Fri Feb 5 11:51:38 EST 2021
Amca                                    Ashley Funding Services, LLC its successors   (p)CAPITAL ONE
2269 S Saw Mill                         assigns as assignee of Laboratory             PO BOX 30285
Elmsford, NY 10523-3832                 Corporation of America Holdings               SALT LAKE CITY UT 84130-0285
                                        Resurgent Capital Services
                                        PO Box 10587
                                        Greenville, SC 29603-0587
Central Virginia Health Serv.           City of Petersburg                            City of Petersburg
P.O. Box 220                            City Treasurer                                Treasurer’s Office
New Canton, VA 23123-0220               P.O. Box 1271                                 P.O. Box 1271
                                        Petersburg, VA 23804-1271                     Petersburg, VA 23804-1271


Commonwealth of Virginia                Convergent Outsourcing                        Credit One Bank Na
Department of Taxation                  800 Sw 39th St                                Po Box 98872
PO Box 2156                             Renton, WA 98057-4927                         Las Vegas, NV 89193-8872
Richmond, VA 23218-2156


Cynthia B Agone                         Dept Of Ed/navient                            Dr Luiza Kreuzer
1717 Walthall Creek Dr.                 Po Box 9635                                   456 Charles H Dimmock Pkwy # 5
Colonial Heights, VA 23834-5869         Wilkes Barre, PA 18773-9635                   Colonial Heights, VA 23834-2936



Dr. Audie C Florida                     Dr. Joel Haling                               Dr. Marco Beltrami
321 Poplar Dr.                          200 Medical Park Blvd                         456 Charles H. Dimmock Pkwy
Petersburg, VA 23805-9391               Petersburg, VA 23805-9274                     Suite 5
                                                                                      Colonial Heights, VA 23834-2936


Dr. Neema Amin                          First National Collection Bure                First Premier Bank
131 Jennick Dr, Colonial Heig           610 Waltham Way                               3820 N Louise Ave
Colonial Heights, VA 23834-4905         Sparks, NV 89437-6695                         Sioux Falls, SD 57107-0145



Fort Lee Federal Credi                  Gm Financial                                  Hunter Warfield
4495 Crossings Blv                      Po Box 181145                                 4620 Woodland Corp
Prince George, VA 23875-1455            Arlington, TX 76096-1145                      Tampa, FL 33614-2415



(p)INTERNAL REVENUE SERVICE             Internal Revenue Service                      Jeffrey K Thompson
CENTRALIZED INSOLVENCY OPERATIONS       PO Box 7346                                   2602 Buford Rd.
PO BOX 7346                             Philadelphia, PA 19101-7346                   Richmond, VA 23235-3422
PHILADELPHIA PA 19101-7346


John W. Summerville                     LCA Collections                               LVNV Funding, LLC its successors and assigns
1401 Johnston Willis Dr                 P.O. 2240                                     assignee of FNBM, LLC
Richmond, VA 23235-4730                 Burlington, NC 27216-2240                     Resurgent Capital Services
                                                                                      PO Box 10587
                                                                                      Greenville, SC 29603-0587
              Case 16-32955-KRH    Doc 31    Filed 02/05/21        Entered 02/05/21 16:43:30     Desc Main
Lab Corp.                              Mabt/contfin
                                            Document           Page 6 of 7         Med Data Sys
PO Box 2240                            121 Continental Dr Ste 1                    645 Walnut St Ste 5
Burlington, NC 27216-2240              Newark, DE 19713-4326                       Gadsden, AL 35901-4173



Medical Data Systems I                 Michele Brenner- Vincent                    Midland Funding
645 Walnut St Ste 5                    2602 Buford Rd                              2365 Northside Dr Ste 30
Gadsden, AL 35901-4173                 Richmond, VA 23235-3422                     San Diego, CA 92108-2709



NPRTO South-East, LLc                  Navient Solutions, Inc. on behalf of        Navy Federal Credit Union
256 Data Drive                         Department of Education Loan Services       PO Box 3000
Draper, UT 84020-2315                  P.O. Box 9635                               Merrifield, VA 22119-3000
                                       Wilkes-Barre, PA 18773-9635


Patrick A Oliver                       (p)PORTFOLIO RECOVERY ASSOCIATES LLC        Premier Bankcard, Llc
8260 Atlee Rd                          PO BOX 41067                                c o Jefferson Capital Systems LLC
Mechanicsville, VA 23116-1844          NORFOLK VA 23541-1067                       Po Box 7999
                                                                                   Saint Cloud Mn 56302-7999


Progressive Leasing                    Receivable Management                       Regional Acceptance Co
P O box 413110                         7206 Hull Street Rd Ste                     1420 East Fire Tower Rd
Salt Lake City, UT 84141-3110          North Chesterfield, VA 23235-5826           Greenville, NC 27858-4139



Regional Acceptance Corporation        Rent A Center                               (p)WAKEFIELD & ASSOCIATES
PO Box 1847                            3330 S Crater Rd                            PO BOX 50250
Wilson, NC 27894-1847                  Petersburg, VA 23805-9277                   KNOXVILLE TN 37950-0250



Rotary Club                            Sam English II DDS                          Santander Consumer USA
217 East City Point Rd                 798 South Park Blvd Suite 26                PO Box 961245
Hopewell, VA 23860-7804                Colonial Heights, VA 23834-3614             Fort Worth, TX 76161-0244



Southside Family Practice              Southside Regional Medical Center           Southwest Credit Systems
24 South Adams St.                     c/o PASI                                    4120 International Parkway
Petersburg, VA 23803-4525              PO Box 188                                  Suite 1100
                                       Brentwood, TN 37024-0188                    Carrollton, TX 75007-1958


(p)SPRINT NEXTEL CORRESPONDENCE        Taxing Authority Consulting Sv              The Nguyen Law Firm
ATTN BANKRUPTCY DEPT                   PO Box 31800                                100 Arbor Oak Dr, suite 206
PO BOX 7949                            Henrico, VA 23294-1800                      Ashland, VA 23005-2261
OVERLAND PARK KS 66207-0949


US Attorney                            USA Discounters, Ltd.                       USA Living
Suntrust Building                      PO Box 41007                                P O Box 41007
919 East Main Street, Suite 1900       Norfolk, VA 23541-1007                      Norfolk, VA 23541-1007
Richmond, VA 23219-4622
              Case 16-32955-KRH                 Doc 31     Filed 02/05/21          Entered 02/05/21 16:43:30            Desc Main
Virginia Department of Taxatio                       Virginia Eye Institute Page 7 of 7
                                                          Document                                        Virginia Eye Institute
P O Box 2369                                         400 Westhampton Station                              c/o The Nguyen Law Firm, PLC
Richmond, VA 23218-2369                              Richmond, VA 23226-3332                              100 Arbor Oak Drive, Suite 206
                                                                                                          Ashland, VA 23005-2261


Vital Recovery Services LLC                          Cortlandt Depisterfield Carter III                   James E. Kane
P O Box 923748                                       PO Box 3643                                          Kane & Papa, PC
Norcross, GA 30010-3748                              Petersburg, VA 23805-3643                            1313 East Cary Street
                                                                                                          P.O. Box 508
                                                                                                          Richmond, VA 23218-0508

Paulina Yvette Carter                                Suzanne E. Wade
PO Box 3643                                          341 Dial 877-996-8484 Code 2385911
Petersburg, VA 23805-3643                            7202 Glen Forest Drive, Ste. 202
                                                     Richmond, VA 23226-3770




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One Bank Usa N                               Internal Revenue Service                             Portfolio Recovery
Po Box 85015                                         Kansas City, MO 64999-0002                           PO Box 12914
Richmond, VA 23285-0000                                                                                   Norfolk, VA 23541-0000



Revenue Recovery Corporation                         Sprint
P O Box 50250                                        Attn Bankruptcy Dept
Knoxville, TN 37950-0000                             PO Box 7949
                                                     Overland Park KS 66207-0949




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Americredit Financial Services, Inc. dba G        (d)AmeriCredit Financial Services, Inc. dba G        (d)AmeriCredit Financial Services, Inc., dba
                                                     P O Box 183853                                       P O Box 183853
                                                     Arlington, TX 76096-3853                             Arlington, TX 76096-3853



(d)Santander Consumer USA, Inc.                      End of Label Matrix
P.O. Box 961245                                      Mailable recipients    67
Fort Worth, TX 76161-0244                            Bypassed recipients     4
                                                     Total                  71
